Citation Nr: 1739359	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial compensable rating for right wrist degenerative joint disease (DJD), status post navicular fracture, prior to July 18, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from October 1966 to August 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part denied service connection for hemorrhoids and granted service connection for right wrist DJD, status post navicular fracture, effective August 31, 1968.  The RO assigned an initial noncompensable rating prior to July 17, 2013, and a 10 percent rating thereafter.

The appellant testified at a hearing before a Decision Review Officer (DRO) in September 2014.  A transcript is of record.

During his September 2014 DRO hearing, the appellant requested that his appeal on the issue of entitlement to service connection for hemorrhoids be withdrawn; however, the subsequent Statement of the Case (SOC) included that issue and the appellant indicated in his April 2015 Substantive Appeal that he wished to appeal all of the issues considered in the March 2015 SOC.  In October 2015, the Board determined that the claim of service connection for hemorrhoids remained on appeal.  That issue, and the issue of entitlement to a higher initial rating for the right wrist disability, was remanded to the RO for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his attorney have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The appellant does not currently have a hemorrhoid disability.

2.  Prior to July 18, 2013, the appellant's right wrist degenerative joint disease, status post navicular fracture, was manifested by dorsiflexion greater than 15 degrees and palmar flexion that was not limited in line with the forearm; ankylosis was not shown or claimed; arthritis was not substantiated by X-ray findings; and limitation of motion was not objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

3.  Beginning July 18, 2013, the appellant is receiving the maximum schedular rating available for limitation of motion of the wrist; ankylosis of the wrist is not shown or claimed.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial compensable rating for right wrist degenerative joint disease, status post navicular fracture, prior to July 18, 2013, and in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

	C.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

	i.  Wrist

Diagnostic Code 5010 directs that arthritis, due to trauma, substantiated by X-ray findings is to be rated as arthritis, degenerative, under DC 5003.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating and X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations warrants a 20 percent rating.

Wrist disabilities are generally rated based on limitation of motion under DCs 5214 and 5215.  Different ratings apply for wrist disabilities depending on whether the major (dominant) or minor limb is affected.  The Board notes that the appellant is right-handed.  Therefore, the percentages for the major wrist must be considered in evaluating his right wrist disability.  38 C.F.R. § 4.69.

A 10 percent rating is the maximum evaluation available under DC 5215.  As such, the Board will consider other applicable rating criteria to determine whether an increased rating is warranted.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Under DC 5215, limitation of motion of the wrist will be assigned a 10 percent rating where there is dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  Under DC 5214, a 30 percent rating is warranted for favorable ankylosis of the dominant wrist in 20 to 30 degrees of dorsiflexion; a 40 percent rating is warranted for ankylosis of the dominant wrist in any other position except favorable; and a 50 percent rating is warranted for unfavorable ankylosis of the dominant wrist, in any degree of palmar flexion, or with ulnar or radial deviation.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).


III.  Analysis

	A.  Evidence

The appellant's November 1965 and June 1966 pre-induction medical examinations were essentially normal.

The appellant's April 1967 Report of Medical History is of record.  He reported that his present health was "o.k."  He reported that he currently had, or previously had, a bone, joint, or other deformity, and piles or rectal disease.  He reported that he had a history of head injury.  A minimal deformity of the right fifth digit of the hand was noted.  He did not report any problems with the right wrist. 

An April 1967 Report of Medical Examination states that the examination was essentially normal, save for a scar on the scalp.  The appellant's upper extremities were normal.  There was no significant or interval history and there were no defects or diagnoses.  Hemorrhoids were not observed.  The appellant was qualified for airborne training.

An August 1967 clinical note states that the appellant complained of right wrist pain.  There was no swelling or tenderness on examination.  There was full range of motion.  The impression was a sprained wrist.  Nothing was prescribed.

A January 1968 clinical note states that the appellant had a history of severe wrist sprain four years prior and repeated spraining episodes since then.  Pain and weakness were subjectively reported.  Examination, however, revealed that there was no bone deformity, weakness, or edema.  

An X-ray of the right wrist, taken in January 1968, revealed cystic changes at the fracture site.  Arthritis was not noted.  

Another January 1968 clinical note states that the appellant had a history of severe wrist "sprain" four years prior, and chronic and recurrent episodes of weakness and swelling of the right wrist.  Examination revealed no weakness, bony deformity, or edema.  Range of motion was full and there was minimal pain and no swelling.

A July 1968 clinical note states that the appellant had a consultation in January 1968 regarding evacuation out of country for right wrist surgery.

An August 1968 clinical note states that the appellant has non-union of the right navicular due to a fracture.  The appellant was noted to be separating from service upon request and against medical advice.

The appellant's August 1968 Report of Medical History is of record.  He stated that he was in good health.  He reported that a history of piles or rectal disease and had a history of broken bones.  He reported intermittent rectal discomfort.  The examiner noted that he was leaving service against medical advice.

The appellant's August 1968 separation examination report is of record.  The report was normal except for the upper extremities, due to the right wrist.  It was noted that the appellant was leaving against orthopedic advice as his right wrist had not yet been repaired.  A plan to go to hospital for a right wrist procedure was noted.  Hemorrhoids were not noted.  

The post-service record on appeal shows that the appellant was afforded a VA examination for hemorrhoids in January 1969.  The appellant gave a history of experiencing bulging of hemorrhoids at times.  However, they were not present at the present time.  On digital and visual rectal examination, no hemorrhoids were seen or felt.  The examination was otherwise normal.  There were no fissures, no fistulae, and no tumors.

The appellant was afforded a VA examination for his right wrist in January 1969.  The appellant had a history of a fractured right carponavicular which was not diagnosed for one year.  An attempt was made to immobilize it; however, it apparently never healed.  The appellant was right-hand dominant.  Range of motion testing revealed dorsiflexion from 0 to 30 degrees, flexion from 0 to 50 degrees, ulnar deviation from 0 to 35 degrees, and radial deviation from 0 to 0 degrees.  The grip was excellent.  All motion of the digits and thumb were normal.  There was no atrophy, there were no neurologic symptoms, and there was no circulatory disturbance.  Complete examination of the musculoskeletal system was otherwise normal.  An imaging study showed that there was an un-united fracture involving the right carpal navicular.  The fracture line was well-visible.  Arthritis was not noted.  

A September 1987 clinical note states that the appellant's past medical history was unremarkable.  There were no major medical illnesses, allergies, or traumas.

A January 1988 clinical note states that the appellant received a rectal examination.  No hemorrhoids were noted.

A January 1990 clinical note states that rectal examination was negative for hemorrhoids.

A July 1992 clinical note states that the appellant was seen status post a fall onto his right shoulder.  He was diagnosed with a shoulder sprain.

An April 1994 clinical note states that the appellant complained of sudden-onset left knee pain.

A September 1999 clinical note states that the appellant was seen for an evaluation of hernias.  He was noted to work in construction.

A November 1999 clinical note regarding the appellant's musculoskeletal condition states that he moved all extremities well and there was no peripheral edema.  There was also no deformity.  

A January 2005 clinical note states that the appellant had no musculoskeletal complaints.  He was noted to work on an assembly line handling dye casts with very heavy dust exposure.

A February 2007 clinical note states that the appellant was seen for bilateral knee pain.  He described the pain as "slightly worse than a nuisance."  Review of the appellant's systems was negative for other musculoskeletal complaints.  The assessment was mild medial degenerative arthritis, with a likely medial meniscus tear. 

A May 2007 clinical note states that the appellant's rectal and prostate exam was negative, and without mass, lesions, or tenderness.  

Also in May 2007, the appellant was seen for right foot pain.

An August 2007 clinical note states that the appellant had no musculoskeletal complaints.

April and May 2008 clinical notes state that the appellant refused rectal examinations.

The appellant was afforded a VA examination for his right wrist in January 2014.  The claims file was reviewed.  He was diagnosed with right wrist degenerative joint disease, status post navicular fracture.  The appellant reported that he developed right wrist discomfort during training while on active duty in 1966 and 1967.  He stated that he was told he had a wrist fracture and would eventually need surgery.  The appellant stated that he waited for surgery, but eventually decided to separate from service because the surgery kept getting delayed.  The appellant reported that he never underwent right wrist surgery and had no evaluation or treatment of the right wrist since discharge.  He stated that he has never had right wrist surgery of any kind.  Constant, low-grade discomfort over the radial aspect of the right wrist was reported.  It was described as a 2 on a scale of 10.  The appellant does not treat this discomfort in any way.  The appellant was noted to be right-hand dominant.  Flare-ups were reported every two to three months, primarily if he moves the wrist "wrong," such as hammering, pushing, or twisting.  The pain is then 6 on a scale of 10.  The appellant then uses a wrist brace for two to three days with improvement.  Range of motion testing revealed palmar flexion from 0 to 40 degrees, with objective evidence of painful motion beginning at 40 degrees; dorsiflexion from 0 to 30 degrees, with no objective evidence of painful motion; ulnar deviation from 0 to 5 degrees, with pain at 5 degrees; and radial deviation from 0 to 15 degrees, without pain.  Repetitive-use testing was performed with no additional limitation of range of motion.  Functional loss or impairment in the form of less movement than normal and pain on movement was noted.  Localized tenderness or pain on palpation was noted.  There was no ankylosis.  The appellant has never had a total wrist joint replacement or arthroscopic or other wrist surgery.  Imaging studies document arthritis.  An old scaphoid (navicular) fracture was also documented.  The appellant's wrist disability impacts his ability to work in that difficulty with job activities that require extensive use of the wrist, such as hammering, pushing, or pulling, was reported.

The appellant was afforded a DRO hearing in September 2014.  He stated that hemorrhoids were not a problem anymore, and his attorney indicated that the issue of entitlement to service connection for hemorrhoids could be withdrawn.  The appellant stated that his right navicular bone never fully healed because it was un-united.  The appellant stated that he was to undergo a bone graft while on active duty.  However, he stated that, after waiting two months and asking a doctor when his wrist would be repaired, the doctor was "playing games" and got the appellant to separate from service via medical discharge.  He also reported that an X-ray of his wrist was taken and he was told by the VA examiner that he had "so much arthritis in there we can't see."  He reported that he "complained about the wrist now and then," but was unsure whether he had complained to a doctor.  The appellant stated that he never went to doctors because he is "just not a doctor person."  

He also stated that he just "live[s] with things."  The appellant reported experiencing limitations on physical activity, including hammering and sports.  He stated that he gave up tennis and bowling as a result of his wrist.  He reported that he had an office job that only required handwriting.  He explained that, when he would twist his wrist, he would wrap it in an ACE bandage for three days.  This would generally occur once a month.  He stated that, even when he did not twist his wrist, there was always some pain, and that he just learned how to use, or not use, his wrist in ways to work around the pain.  He stated that he was told at the time his wrist disability was first diagnosed that he would require surgery in 20 years because the pain would become bad enough that a steel pin would be required.  The appellant stated that he did not seek treatment at the time of the wrist fracture because he thought it was a bad wrist sprain.  

The appellant testified that his wrist worsened after he separated from service.  The appellant's attorney stated that there was absolute evidence that the appellant was not entitled to a compensable rating in 1969.  The appellant stated that his right wrist pain has gotten a little better over the years, although "it still hurts like heck."  He stated that he adjusted to it over time; thus, the wrist became less painful.  However, there were periods in the first five to ten years following separation where he experienced near-constant pain.  He stated that he became less active and learned how to use his hand differently and his pain lessened.  However, he has always experienced some level of pain.  He noted that he experiences tingling in his fingers and that his wrist was currently slightly swollen.  He stated that he uses a pressure glove and ACE bandages to alleviate the pain.  He has used ACE bandages since he first incurred the wrist fracture; and he has used a pressure glove for approximately one year.  He stated that he does not like pain pills because pain is trying to tell you something.  

The appellant's July 2014 VA problem list does not include hemorrhoids.

The appellant's September 2014 past medical history does not include hemorrhoids.

A June 2015 clinical note states that rectal examination was deferred.

A statement from the appellant's representative was received in March 2016.  He stated that the appellant reported that he did not go to any VA Medical Center (VAMC) for treatment between 1969 and 2008.

The appellant was afforded a VA examination for his right wrist in June 2016.  The appellant was diagnosed with osteoarthritis of the right wrist.  The appellant complained of right wrist pain which began suddenly in 1964 prior to his active service, when his hand was bent backward while playing sports.  The appellant stated that his hand was "really swollen," but he did not seek treatment.  Strenuous activities during active duty bothered his wrist, and the appellant stated that he felt like the humidity in Vietnam made the pain more frequent.  X-rays showed an old non-union navicular fracture resulting in a permanent profile.  The appellant reported that surgery involving a bone graft was considered by the Army but not performed because he was "pushed out."  However, the VA examiner noted that service treatment records by at least two providers indicate that the appellant left service against medical advice.  The appellant reported significant pain for the first 20 years after leaving the military.  The appellant stated that he experiences decreased range of motion now; but, "the truth is, most of the pain is gone now," and "it isn't bad nowadays, but there was a lot of pain for the first 20 years."  The wrist still hurts intermittently, when provoked by using a hammer or lifting more than 20 pounds with the right hand.  The pain was described as an ache in the midline, but after examination, mild pain laterally was reported.  The wrist was better when wrapped with an ACE bandage for one day.  The appellant is right-hand dominant.  Flare-ups were denied.  Functional loss or impairment in the form of using a hammer or lifting more than 20 pounds with the right hand can provoke wrist pain.  Range of motion testing revealed palmar flexion from 0 to 65 degrees, dorsiflexion from 0 to 34 degrees, ulnar deviation from 0 to 20 degrees, and radial deviation from 0 to 15 degrees.  Range of motion itself does not contribute to functional loss.  No pain was noted on examination.  There was no evidence of pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no crepitus.  Repetitive-use testing was performed and there was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use over a period of time.  There was no ankylosis.  No assistive devices were used.  Imaging studies document arthritis.  With regard to functional impact on occupational tasks, the appellant was noted to be poorly suited for occupations that require strenuous use of the right wrist, including carrying more than 20 pounds with the right hand.

His peripheral nerves were also examined.  The appellant was noted to have chemotherapy-induced peripheral neuropathy.  In response to open-ended questioning, the appellant reported only having neuropathy due to chemotherapy.  Symptoms of paresthesia and dull sensation in the fingers of both hands up to the MCP joints and in both feet up to the ankles began after the third or fourth chemotherapy treatment.  The appellant reported that he had intermittent tingling in the right wrist every three to four weeks.  He thought it involved the dorsal side of the wrist but was not sure.  The appellant stated that he ignored the tingling because "it is not really painful" and lasts for minutes, as opposed to seconds or hours.  The appellant was unsure of the time of onset, but it had been occurring for years.  Longstanding mild dullness to light touch throughout the right fifth finger was attributed by the appellant to focal trauma prior to his active service.  Examination revealed mild paresthesias and/or dysthesias and numbness of the bilateral upper and lower extremities.  Muscle strength was normal and there was no atrophy.  Reflexes were normal.  Sensory examination was normal for the bilateral shoulders and inner/outer forearms.  Decreased sensation for light touch was noted in the bilateral hands and fingers.  There were no trophic changes attributable to peripheral neuropathy.  Gait was normal.  Phalen's and Tinel's signs were negative.  There was mild incomplete paralysis of the bilateral median and ulnar nerves.  No assistive devices were used for locomotion.  The VA examiner stated that there were no neurological residuals secondary to degenerative joint disease in the right wrist.  The appellant was noted to have chemotherapy-induced sensory peripheral neuropathy.  It does not involve a discrete peripheral nerve distribution; therefore, the median and ulnar nerves were used as an approximation for completion of the disability benefits questionnaire.

The VA examiner also provided a medical opinion and a thorough recitation of relevant medical evidence.  The claims file was reviewed.  The VA examiner explained that the appellant fractured the scaphoid (or navicular) bone of the right wrist prior to his active service.  It did not heal properly; and non-union was diagnosed by X-ray during service.  The appellant stated that he believed he did not receive adequate treatment in service; however, the VA examiner noted that the treatment records indicate that more than one medical provider noted that the appellant elected to leave active service prior to completion of treatment and against medical advice.  1968 and 1969 X-rays did not show degenerative changes in the right wrist.  However, a January 2014 X-ray showed mild to moderate degenerative changes.  The appellant did not seek medical care for his wrist between 1969 and 2014, a period of 45 years.  Thus, no X-rays were taken during that period.  The VA examiner stated that, because there were no X-rays available from that 45-year period, assigning a date of onset would be speculative.  

With respect to cystic changes, the VA examiner explained that cystic changes described in 1968 were at the fracture site, the scaphoid bone.  These represent fracture cysts.  The cysts described in 2014 were located in the capitate bone.  The VA examiner explained that fracture cysts are benign and transient, resolve spontaneously, and do not require treatment.  Fracture cysts do not cause pathology.  The VA examiner noted that the appellant may have been misinformed by a previous medical provider or simply misunderstood a previous medical provider with respect to the cysts.  The VA examiner explained that the few small lucencies in the capitate bone in 2014 were thought to likely represent degenerative cysts, such as subchondral cysts.  These are a sign, and not a cause, of osteoarthritis.  Thus, the VA examiner concluded that the cysts described in the 1960s and in 2014 are unrelated in character, time, and location.  They are not evidence that degenerative changes were present in the 1960s.  Rather, the older X-rays clearly demonstrate that degenerative changes were not present in 1969.

The VA examiner noted that, although the appellant did not complain of wrist pain during the 45 years between 1969 and 2014, he now reported experiencing recurring episodes of pain and swelling since August 1968.  However, recurring episodes of pain are not consistent with degenerative disease.  Degenerative disease is a gradually worsening process, not a recurring episode process.  The 2014 X-rays did not show any significant collapse of the proximal scaphoid fracture fragment and the scapholunate interval was maintained.  The radiologist noted that there was no evidence of SLAC wrist.  The VA examiner explained that SLAC is an acronym for ScaphoLunate Advanced Collapse, which is a pattern of wrist malalignment/posttraumatic osteoarthritis that often occurs as a consequence of a non-united scaphoid fracture.  This was not present in 2014.  Therefore, the VA examiner opined that, although the exact date of onset of arthritis cannot be determined, it clearly does not date to service and is of recent development.

	B.  Entitlement to service connection for hemorrhoids

Although the appellant reported that he had experienced piles or rectal disease, intermittent rectal discomfort, and bulging hemorrhoids at times, his August 1968 separation examination report was normal.  There is no record of the appellant being treated for hemorrhoids while on active duty.  The appellant's January 1969 VA examination report stated that he did not have hemorrhoids.  The examination was normal.  There is no indication of any treatment for or diagnosis of hemorrhoids from 1969 to the present.  Rather, the appellant's post-service clinical records associated with the claims file, both private and VA, are negative for complaints or findings of hemorrhoids.  During his September 2014 DRO hearing, the appellant stated that hemorrhoids were no longer a problem.

Based upon a thorough review of the entire record, the Board finds that the record indicates that the appellant does not currently have hemorrhoids that were present in service or otherwise related to active service or any incident therein.

Although the Veteran reported a history piles or rectal disease in service and at the 1969 VA medical examination, examination showed no hemorrhoids were present.  Moreover, the record contains no probative evidence of a current disability, lay or otherwise, which is associated with service.  In this regard, the Board notes that the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Thus, the preponderance of the evidence is against the grant of entitlement to service connection for hemorrhoids.  The benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Right wrist degenerative joint disease

	i.  Entitlement to an initial compensable rating prior to July 18, 2013

After reviewing the record, the Board concludes that the preponderance of the evidence is against the assignment of an initial compensable rating prior to July 18, 2013, for the service-connected right wrist degenerative joint disease.  

As set forth above, service treatment records include X-ray studies which are negative for notations of arthritis.  In addition, range of motion testing conducted in service showed that the appellant's right wrist was not limited to the extent that a compensable rating would be warranted.  

Similarly, during the January 1969 VA examination, palmar flexion was not limited in line with forearm; rather, it was measured to 50 degrees.  In addition, X-ray studies were negative for notations of arthritis.  As set forth above, a VA examiner has reviewed the record and confirmed that the older X-rays clearly demonstrate that degenerative changes were not present in 1969.

There are no medical records available from 1969 to 2014 which show that the appellant's right wrist motion was limited to the extent necessary to assign a compensable rating.  In addition, there are no X-ray studies which would substantiate the presence of arthritis.  The appellant himself has reported that he did not seek or receive treatment for his right wrist for 45 years.  

Under these circumstances, entitlement to an initial compensable rating prior to July 18, 2013, must be denied.  Although the appellant reports experiencing symptoms such as pain, swelling, and limitation of motion, his motion was never shown to be limited to the extent necessary to warrant a compensable rating and arthritis was not substantiated by X-ray findings.  

The Board has considered assigning a compensable rating based on functional loss, but notes that the record does not contain evidence establishing that the appellant's reported symptoms more nearly approximated dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  The 1969 VA medical examination showed normal strength and no anatomic deformities, atrophy, or other indicia of disuse.  The remaining evidence of record during this period does not provide a sufficient basis upon which to conclude that the appellant's reported symptoms more nearly approximated dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  

Although the appellant is competent to report experiencing symptoms such as right wrist pain and swelling, he also stated during his September 2014 DRO hearing that he did not seek treatment because he "live[s] with things" and he is "just not a doctor person."  However, the medical evidence of record indicates that the appellant sought medical treatment for many other musculoskeletal concerns, including bilateral knee pain in February 2007 that he described as "slightly worse than a nuisance," shoulder pain in July 1992, and sudden-onset left knee pain in April 1994.  His medical history was reportedly unremarkable in September 1987, with no major medical illnesses, allergies, or traumas.  In November 1999, the appellant was noted to move all extremities well.  The appellant declined having any musculoskeletal complaints in January 2005.  

The Board also finds that the appellant is not competent to attribute his symptoms to arthritis.  Regardless, the June 2016 VA examiner explained that the appellant's reports of recurring episodes of pain prior to 2013 are not consistent with degenerative disease.  Degenerative disease is a gradually worsening process, not a recurring episode process.  

The June 2016 VA examiner observed that 1968 and 1969 X-rays did not show degenerative changes in the right wrist.  No further X-rays were taken until 2014 because the appellant did not seek medical care for his right wrist until then.  Because no X-rays were available between 1969 and 2014, the VA examiner stated that assigning a date of onset of arthritis would be speculative.  The VA examiner also explained that the cysts noted in 1968 are unrelated in character, time, and location to the cysts observed in 2014.  Further, cysts are a sign, and not a cause of, arthritis. 

There is no probative medical evidence which documents arthritis before 2014.  There was no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

In view of the foregoing, the preponderance of the evidence is against the assignment of a compensable rating for any portion of the period on appeal prior to July 18, 2013.  The benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ii.  Entitlement to a rating in excess of 10 percent beginning July 18, 2013

As noted above, the maximum rating under DC 5215 is 10 percent; thus, the appellant is in receipt of maximum schedular rating under that diagnostic code.  There is no evidence, nor does the appellant contend, that he had ankylosis at any time beginning July 18, 2013.  Rather, the January 2014 and June 2016 VA examination reports specifically state that the appellant does not have ankylosis.  Thus, a rating in excess of 10 percent under DC 5214 is not for application.

A rating in excess of 10 percent under DC 5003 or 5010 is likewise not warranted because there is not X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

The Board has considered the functional loss factors discussed above but because the appellant is already receiving the highest scheduler rating available for limitation of motion of the wrist under Diagnostic Code 5215, a higher rating based on factors such as painful motion or limited motion due to pain, weakness, and excess fatigability is not available.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In view of the foregoing, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for any portion of the period on appeal beginning July 18, 2013.  The benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

		iii.  Neurological residuals

With respect to whether the appellant has any neurological residuals associated with his service-connected right wrist disability, the June 2016 VA examiner explained that there were no neurological residuals related to the appellant's degenerative joint disease.  Rather, the appellant had chemotherapy-induced peripheral neuropathy.  The appellant does not contend otherwise.  Rather, he stated during the June 2016 VA examination that he only had neuropathy due to his chemotherapy.  There is no probative medical evidence to the contrary.

		iv.  TDIU

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, absent any indication or allegation that the appellant is unemployable as a result of his service-connected right wrist degenerative joint disease, consideration of a TDIU is not warranted.  Thus, the record does not reasonably raise the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to an initial compensable rating prior to July 18, 2013, for right wrist degenerative joint disease, status post navicular fracture, and a rating in excess of 10 percent thereafter, is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


